                          Case 19-11938-LSS             Doc 174        Filed 10/25/19        Page 1 of 4



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                     Chapter 11

         UBIOME, INC.,1                                             Case No. 19-11938 (LSS)

                                             Debtor.                Ref. Docket No. 162


                            NOTICE OF FILING OF SCHEDULE OF UNPAID DEBTS

                  PLEASE TAKE NOTICE that on October 11, 2019, the Court entered, in the chapter

         11 case of the above-captioned debtor (the “Debtor”), the Order (I) Converting The Debtor’s

         Chapter 11 Case to a Case Under Chapter 7, (II) Establishing a Deadline for Filing Final

         Chapter 11 Fee Applications, and (III) Granting Related Relief [Docket No. 162] (the

         “Conversion Order”).

                  PLEASE TAKE FURTHER NOTICE that pursuant to the Conversion Order and in

         accordance with Rule 1019(5)(A)(i) of the Federal Rules of Bankruptcy Procedure, the Debtor

         hereby submits its schedule of unpaid debts incurred from the petition date of September 4,

         2019, through the conversion date of October 11, 2019, which is attached hereto as Exhibit A

         (the “Schedule”).

                  PLEASE TAKE FURTHER NOTICE that nothing included in the Schedule is

         intended or shall be deemed to (i) constitute an admission as to the validity of any debt or

         (ii) impair, prejudice, waive or otherwise affect any rights, claims, or defenses of the Debtor and

         its estate with respect to the debts listed therein.




         1
           The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The Debtor’s
         headquarters is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.
01:25474543.1
                     Case 19-11938-LSS     Doc 174     Filed 10/25/19   Page 2 of 4



         Dated: Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 25, 2019
                                         /s/ Jordan E. Sazant
                                         Michael R. Nestor (No. 3526)
                                         Joseph M. Barry (No. 4221)
                                         Andrew L. Magaziner (No. 5426)
                                         Joseph M. Mulvihill (No. 6061)
                                         Jordan E. Sazant (No. 6515)
                                         Rodney Square, 1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253

                                         Counsel to the Debtor and Debtor in Possession




01:25474543.1
                                                   2
                Case 19-11938-LSS   Doc 174    Filed 10/25/19     Page 3 of 4



                                       Exhibit A

                          Schedule of Unpaid Postpetition Debts




01:25474543.1
                                                  Case 19-11938-LSS                    Doc 174          Filed 10/25/19             Page 4 of 4


Claimant Name                  Address                                                                             Amnt (USD)     Document # Description of DEBT            Invoice Date Date incurred
Sonic                          2260 Apollo Way, Santa Rosa, CA 95407                                                    577.54    1000353275 Internet Access                  10/3/2019 11/1/19 ‐ 11/30/19
3 Bridge Networks LLC          601 Montgomery Street Suite 1825, San Francisco, CA 94111                                720.00          15509 Accounts payable contractor     10/5/2019 9/29‐10/05
Mode Analytics                 208 Utah Street Suite 400, San Francisco, CA 94103                                    11,325.00          20762 Data analysis platform          9/20/2019 9/20‐12/20
Canteen Refreshment Services   PO BOX 50196 Division of Compass Group, Los Angeles, CA 90074                          1,844.42       2.84E+14 Employee Benefits ‐ Meals       9/24/2019 24‐Sep
TFS*Thermo Fisher Scientific   300 Industry Drive, Pittsburch, PA 15275                                                 160.76       5843246 Laboratory Supplies              9/13/2019 12‐Sep
Medasend BioMedical Inc        11258 Monarch Street , Garden Grove, CA 92841                                            575.00          61580 Waste service collection        9/30/2019 9/1‐9/30
Everything Grows Interior      696 San Ramon Valley Blvd. Suite 366, Danville, CA 94526                                 403.33          FC413 Finance charges                  9/4/2019 4‐Sep
DHL Express ‐ USA              16592 Collections Center Drive, Chicago, IL 60693                                        752.06 JCC0000235649 Shipping services                10/9/2019 9/24‐10/04
DHL Express ‐ USA              16592 Collections Center Drive, Chicago, IL 60693                                      1,837.70 JCC0000235101 Shipping services                9/18/2019 9/04‐9/11
DHL Express ‐ USA              16592 Collections Center Drive, Chicago, IL 60693                                        259.56 JCC0000234630 Shipping services                9/18/2019 9/04‐9/11
Susan Zneimer                  1843 NW Lacamas Drive, Camas, WA, 98607                                               19,200.00          09‐19 Contractor wages                9/19/2019 9/1‐10/2
Meghan Grech                   43 Montecito Ave #4, Pacifica, CA 94044                                                2,240.00            102 Contractor wages                10/1/2019 9/4/19 ‐ 9/25/19
Claire Heidi Hansen Mejia      144 Oak Springs Drive, San Anselmo, CA 94960                                             450.00              2 Contractor wages                9/30/2019                9/30/2019
Carolyn Xie                    42 Fairlawn Ave, Daly City, CA 94015                                                   1,800.00           1000 Contractor wages                9/30/2019 9/15/19 ‐ 9/30/19
Krishnaveni Veldandi           Flat 401, Shree Enclave, Ramchandra nagar KT ROAD, Tirumala bypass road Tirupati And 3,269.00               66 Billing vendor                  10/3/2019 10/3/19 ‐ 10/10/19
3 Bridge Networks LLC          601 Montgomery Street Suite 1825, San Francisco, CA 94111                              1,080.00          15462 Temp Agency ‐ Accounting        9/28/2019 9/22/19 ‐ 9/28/19
Stephanie Anne Thompson        230 11th St Apt 11, San Francisco, CA 94103                                            5,080.00    ST09272019 Contractor wages                 9/27/2019 9/2/19 ‐ 9/25/19
3 Bridge Networks LLC          601 Montgomery Street Suite 1825, San Francisco, CA 94111                              1,080.00          15425 Temp Agency ‐ Accounting        9/21/2019 9/15/19 ‐ 9/21/19
Keith Bell                     N/A                                                                                       14.24            N/A Sales commission                       N/A 9/4/19 ‐ 10/21/19
Darenne Yvonne Langgam         0038 @ A(A) E. RODRIGUEZ JR. San Agustin Vill Moonwalk Parañaque CA 01709 Philippi     1,116.14           1049 Contractor wages                10/3/2019 9/3/2019 ‐ 10/1/19
PayPal, Inc.                   2211 North First Street, San Jose, CA 95131                                            3,642.66                Negative account balance                   10/14/2019
uBiome Argentina               Calle 57 N° 835, La Plata, Argentina                                                 102,543.82                Services agreement                         Sept 2019
uBiome Chile                   Av. Santa María N° 2810, Office N° 401, Providencia, Santiago, Chile                 100,745.83                Services agreement                         Sept 2019
